Mr. Justice Shepard,
dissenting:
Though concurring in some of the views expressed in the opinion in this case, I am unable to assent to the conclusion arrived at. In my opinion the judgment of the court below should be reversed for reasons which, owing to the pressure of business towards the conclusion of the term, I can only state with brief explanation. .
Chapter 36 of the Revised Statutes of the United States for the District of Columbia, under the title, “ Crimes and Offenses,” embodies the provisions of acts of Congress enacted between A. D. 1831 and A. D. 1870.
Sections 1144 to 1158, inclusive, do not undertake to create or define crimes or offenses, but are confined to the imposition and regulation of penalties for crimes existing at common law, and, by the laws of Maryland and the act of cession, in force in the District of Columbia. Section 1150, under which this conviction was had, reads as follows:
“Every person convicted of manslaughter, or of any assault with intent • to kill, shall be sentenced to suffer imprisonment and labor for the first offense for a period not less than two nor more than eight years, and for the second offense for a period not less than six years nor more than fifteen years.”
Assault with -intent to murder was an offense at common law most seriously punished. There was no such offense as assault with intent to kill.
An assault, under such circumstances as would constitute murder if resulting in the death of the party assaulted, was an assault with intent to murder.
If sufficient to constitute manslaughter only it was merely an assault of an aggravated character. Such an intent to kill “was a great misdemeanor.” 4 Bl. Com. 196.
As assault with intent to murder was a well known and very serious crime, it is not to be presumed that Congress could have intended to omit it from the list of penalties. Hence, though it is a process of broad construction, I can *458agree that the word “kill” in the section aforesaid was used in the sense of murder, on the ground that the substitution was an act of inadvertence; but I can perceive no ground whatever for construing it to mean both murder arid manslaughter.
No one will deny that Congress could have created a new offense of assault with intent to kill by defining it with sufficient distinctness as such and have provided a severe penalty for its violation.
But it is quite clear to my mind that it had no such intention in the enactment aforesaid. That section, and others mentioned, undertook to provide uniform penalties for certain pre-existent offenses; there is nothing to indicate an intent to create a new offense. Had the word “murder” been used instead of “kill,” the accused could not be punished as therein provided unless his offense would be murder in case death had ensued. If “kill” is accepted as the equivalent of murder the result must be the same. If another reason be needed for the conclusion that the penalty for an'“assault with intent to kill” was not intended to apply to an assault that might, if fatal in its consequences, amount to nothing more than manslaughter, it is found in the absence of discrimination in the penalty itself. Murder is punishable capitally; the extreme limit for manslaughter is imprisonment for eight years; and yet, upon, the construction adopted by my brethren, attempts to murder, or to commit manslaughter, are punishable alike, and to the same extent as manslaughter. There is a sound reason, sanctioned by long usage and common legislation of the States, for punishing an assault with intent to murder with the same severity as manslaughter; but no such reason applies in fixing the penalty for assault with intent to commit the latter.
That the omission to preserve the old and uniform rule of discrimination in the matter of punishment was intended to be supplied by the latitude of discretion permitted the *459court in imposing the sentence, is an unwarranted conclusion. The same latitude has always been permitted, but for wholly different reasons that are patent. But to say— for such is the logical result of the argument — that the court may consider whether the assault was with intent to murder, or to commit manslaughter only, and impose the penalty according to either view, is to confer upon the court a power that belongs exclusively to the jury.
It is for the jury to find the existence of guilt of a particular offense, and for the court to impose the sentence of the law upon such verdict.
In all criminal cases the accused may be found guilty of any offense the commission of which is necessarily included in that with which he is charged in the indictment. B. S., Sec. 1035. Under this-the jury could have been instructed to find the defendant guilty of assault only if they could not find him guilty of assault with intent to murder. • In fact the court did so charge; but the benefit of it was entirely taken away by words immediately following, viz.: “ The duty of the jury in this case is a simple one. If the jury are satisfied beyond all reasonable doubt from the evidence that the defendant did, as charged in the indictment, within the District of Columbia, on the 16th day of August,, 1899, discharge a loaded pistol at Arthur Baumgarten with the intent then and there him, the said Baumgarten, to kill, they should find him guilty as charged in the indictment.”
If I am right in my construction of the statute, the circumstances of this case made it the duty of the court to inform the jury of the difference between murder and manslaughter, and to submit to their finding whether the-assault amounted to an attempt to commit the one or the other.
These circumstances are, briefly: The accused went on duty at Atlanta at 10 A. M., August 15, and started on his run to Washington at 12; he arrived at Washington *460August 16, at 6.45 A. M., having been engaged in attending to his duties the entire time. Under the rule of the express company he carried a pistol. Whilst checking up his work he received a message to report at the general office at 9.30. Finishing his work, lie hurried to breakfast and reported at the office as required. Here he was directed to do some writing. This was evidently done to give Baumgarten an opportunity to identify him as the person for whom he had made a certain seal, though the accused, apparently, had no suspicion of such purpose. He was subsequently called into another room by Hockaday. Baumgarten and Leith, a detective, were there. The door was closed and apparently locked. The detective said to accused: “ You had a seal made at this man’s (Baumgarten) place,” and asked Baumgarten if accused was the man. The latter nodded. Hockaday then said : “ Davis, you had as .well own up; we have sufficient evidence to know that you are the man that got the money.” Leith immediately said: “I will give you five minutes to fork (or cough) up the money.”
Accused testified that he was innocent; was taken by surprise; had had no sleep for twenty-four hours, and was surrounded by three persons who held him practically in arrest, and threatened him. He said he called Baumgarten a liar, and drew his pistol, not to kill anyone, but to protect himself. He said that he did not intend to kill Baumgarten. The detective was a large and powerful man, and, at the time of his demand to “fork up” the money, was near defendant — so near’ that he seized and overpowered him after he drew his pistol.
A number of instructions were prayed by the defendant, in respect of the question of his unlawful arrest and false imprisonment by Hockaday and the detective, which, it may be conceded for the purposes of this opinion, were correctly refused because too general in their terms to be applicable to the facts of the case. - But, from the point of view of the accused, I think it clear that he was subjected to *461treatment of, at’ least, an improper and unjustifiable character.
The right of a private person, when a felony has actually been committed, to arrest and detain one whom he has good reason to believe guilty thereof, has been discussed at length in the opinion of the court, and affirmed with great latitude. Whilst I concede a limited right of this kind under special circumstances and conditions, yet the doctrine has been stated in terms so broad that I can not subscribe to it. But I pass the question, as I do not regard it as necessarily involved in the case.
There is no pretense that these men contemplated the mere arrest of the defendant for the felony which they believed he had committed. They had suspected defendant of stealing the money from the express safe, and arranged for him to come to the office where he might be identified by the sealmaker. They were in the National Capital, with courts open and vigilant officers at call. It was their duty to arrange, in the regular and formal way of the law, for defendant’s arrest whenever their suspicions should be confirmed by the identification of the sealmaker. Had they done this there would have been no assault, no second crime to charge against him.
Instead of pursuing this regular and commendable course, they called him into a private office, closed the door and attempted to force him to confess the crime charged. This conduct was sufficient to cast doubt upon their ability to fasten the theft upon defendant, and even upon the reasonableness of the foundations of their belief in his guilt.
As the result of their unjustifiable conduct, the defendant has not been brought to trial for the crime which they attempted to force him to confess. Instead, they contributed to leading him into the commission of another, on the trial of which all the palliating circumstances heretofore mentioned were excluded from the consideration of the jury, and for which he must undergo a long term of imprisonment. I can not give this result my approval.